NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                         FEB 21 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

VANIA POLIDUR,                                    No.   17-71436

                 Petitioner,                      Agency No. A208-924-161

 v.
                                                  MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                 Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 19, 2019**

   Before:       FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

        Vania Polidur, a native and citizen of Haiti, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
   **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review the agency’s factual findings for substantial evidence,

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and deny the petition

for review.

      Substantial evidence supports the BIA’s determination that Polidur failed to

establish that the harm she experienced or fears in Haiti was or would be on

account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992) (an applicant “must provide some evidence of [motive], direct or

circumstantial”) (emphasis in original); Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”). Thus, her asylum and withholding of removal claims fail.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Polidur failed to establish it is more likely than not she would be tortured in Haiti.

See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           2                                    17-71436